 
 
IV 
111th CONGRESS
2d Session
H. RES. 1176 
IN THE HOUSE OF REPRESENTATIVES 
 
March 12, 2010 
Mr. Hodes submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Amending the Rules of the House of Representatives to ban congressional earmarks, limited tax benefits, and limited tariff benefits. 
 
 
That clause 9 of rule XXI is amended by striking paragraphs (a) through (d), by redesignating paragraphs (e), (f), and (g) as paragraphs (c), (d), and (e), respectively, and by inserting before paragraph (b) the following new paragraphs: 
 
(a)It shall not be in order to consider— 
(1)a bill or joint resolution reported by a committee if it or the accompanying report contains a congressional earmark, limited tax benefit, or limited tariff benefit; 
(2)a bill or joint resolution not reported by a committee if it contains a congressional earmark, limited tax benefit, or limited tariff benefit; 
(3)an amendment to a bill or joint resolution if it contains a congressional earmark, limited tax benefit, or limited tariff benefit; or 
(4)a conference report to accompany a bill or joint resolution if it or the accompanying joint explanatory statement prepared by the managers on the part of the House on the part of the Senate contains a congressional earmark, limited tax benefit, or limited tariff benefit. 
(b)For purposes of paragraph (a), a determination of whether a measure or matter contains any congressional earmark, limited tax benefit, or limited tariff benefit shall be made by the Committee on the Budget, which may rely on information supplied by the Congressional Budget Office to that committee.. 
 
